Case 17-13094   Doc   Filed 07/08/20 Entered 07/08/20 16:51:15   Desc Main
                          document Page 1 of 5
Case 17-13094   Doc   Filed 07/08/20 Entered 07/08/20 16:51:15   Desc Main
                          document Page 2 of 5
Case 17-13094   Doc   Filed 07/08/20 Entered 07/08/20 16:51:15   Desc Main
                          document Page 3 of 5
Case 17-13094   Doc   Filed 07/08/20 Entered 07/08/20 16:51:15   Desc Main
                          document Page 4 of 5
Case 17-13094   Doc   Filed 07/08/20 Entered 07/08/20 16:51:15   Desc Main
                          document Page 5 of 5
